BY THE COURT.
The complainant’s equity is established. The respondent had notice, and if he acquired any legal right at the sheriff’s sale, he took it subject to that equity, and holds it as trustee for the complainant., The claim of the respondent may, as a cloud upon the complainant’s title, affect his interest. The defendant is, therefore, decreed to release to the complainant half of the quarter section occupied by him, -within ninety days, and he is perpetually enjoined from proceeding at law to recover the possession of that half on his judgment, upon the complainant’s paying the costs of the suit at law.